Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 22-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9451353. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claim limitations of claim 22 are disclosed by claim 1 of the parent application in an obvious manner as presented below.
17718665
Claim 1 of 9451353
Claim 22, The method of claim 21, further comprising configuring said sound output passage to releasably connect said receiver or said sound tube to said earpiece.


Claim 24, The method of claim 23, wherein said conduit, upon heating and reconfiguration of said earpiece, maintains a fixed configuration of said conduit internal surface which releasably connects said receiver or said sound tube to said earpiece.
A method of making a moldable earpiece for an in-ear device, comprising: producing an earpiece having an external surface having a first fixed configuration disposable within an auricle of an ear; and disposing a conduit within said earpiece, said conduit having an internal surface which defines a passage which communicates between a first location and a second location on said external surface of said earpiece, said conduit having a configuration which releasably retains said in-ear device in said passage, said earpiece heatable to achieve a moldable condition which allows reconfiguration of said external surface by engagement with said auricle, said conduit maintaining said configuration which releasably retains said in-ear device in said passage during reconfiguration of said external surface.


Claim 23 follow the same pattern of obviousness with respect to claim 1 of the parent applications.
Claim 25 follow the same pattern of obviousness with respect to claim 7 of the parent application.
Claim 26 and 27 follow the same pattern of obviousness with respect to claim 8 of the parent application.
Claim 28-32 follow the same pattern of obviousness with respect to claim 13-17 of the parent application.
Claim 33, 34, 35 follow the same pattern of obviousness with respect to claim 18, 19 of the parent application.
Claim 36 follow the same pattern of obviousness with respect to claim 9 and 11 of the parent application.
Claim 37-40 follow the same pattern of obviousness with respect to claim 9 and 11 and 11 of the parent application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 21, 23, 25, 28-32, 33-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oliveira (20050147269) and further in view of Brimhall (20010043708).
Regarding claims 21, 33-35, 38-40 Oliveira discloses a method of making an earpiece for an in ear device, an earphone, comprising: producing an earpiece having an external surface disposed in a first fixed configuration disposable within the ear of an ear, said earpiece having a passage which communicates between a first location and a second location on said external surface of said earpiece, said passage adapted for releasable retention of said in ear device to said earpiece (Figures 5, 6, 8 and 11).
However, Oliveira does not specifically disclose that said earpiece heatable to achieve a moldable condition for an in the ear hering device which allows reconfiguration of said external surface by engagement with said outer ear, said earpiece coolable while engaged with said outer ear to dispose said external surface in a second fixed configuration.
Brimhall discloses an in the ear earpiece heatable to achieve a moldable condition which allows reconfiguration of said external surface by engagement with said outer ear, said earpiece coolable while engaged with said outer ear to dispose said external surface in a second fixed configuration (Fig 2, Also Page 5 paragraph 0054 “ In particular, a heat deformable polymeric material is used to form the structure of the hearing device shell. When heated, the polymeric material assumes a plastic state and can be formed to match the precise geometry of an ear canal. When cooled to at or below a normal body temperature, the material returns to its normal glassy state and becomes rigid, thereby retaining the shape of the ear canal.”).
Since both Oliveira and Brimhall disclose an earpiece for an in ear device, it would have been obvious to one of ordinary skilled in the art at the time of the invention to utilize the ear piece as disclosed by Brimhall in the teachings by Oliveira. The motivation for this would have been to accurately and effectively provide an earpiece that conforms to the shape of the user for user comfort.
Also, examiner takes official notice that the moldable outer ear earpieces are well known and widely used in the art and it would have been obvious to one of ordinary skilled in the art to extend the limitations of the combination of Oliveira and Brimhall to an outer ear earpiece. The motivation for this would have been to comply with the user’s expectations for specific applications and to provide perfect fit for optimal comfort for the user.
Regarding claims 23, 36, Oliveira and Brimhall disclose the limitations of claims 21. The combination further discloses a conduit disposed in said earpiece, said conduit having an internal surface which defines said sound output passage connectable to said receiver or said sound tube of said hearing device (Oliveira, Fig 5, Sound tube 16 acting as a conduit to transmit sound). 
Regarding claim 25, 28-32, Oliveira and Brimhall disclose the limitations of claim 21. The combination further discloses cooling the deformable ear piece mold to body temperature or below which is obviously less than 40 degrees Celsius. The combination further discloses a polymeric material for the deformable unit (Brimhall, Paragraph 0054)
However, the combination does not specifically disclose that heating the ear piece to temperatures between 40-65 degrees Celsius to deform the structure. 
Examiner takes official notice that trial and error in utilizing various material to achieve optimal outcome of for example desired deformability in this particular case, is well known and widely used technique of engineering and It would have been obvious to one of ordinary skilled in the art at the time of the invention that depending on the particular polymer utilized there are various plastic regions and there are various polymers that has a plastic region between 40-65 degrees Celsius and it would have been obvious to one of ordinary skilled in the art to utilized these specific material to achieve a desired deformability for the device. 
Moreover, the combination does not disclose a specific method of heating the material such as with microwave, heating enclosure, submerging in a liquid comprising water.
Examiner takes official notice that various heating mechanism such as ones mentioned above are well known and widely used in the art and it would have been obvious to one of ordinary skilled in the art as a matter of preference to choose any of the above methods to achieve the same predictable outcome of heating the system as disclosed by the combination to target temperatures. The motivation for this would have been personal preference of the designer of the device as again all of these method would produce the same predictable outcome of heating the flexible material which is being disclosed by the disclosed combination.
Regarding claim 37, Oliveira and Brimhall disclose the limitations of claim 21. However the combination does not disclose that the sound is being produced by a BTE hearing device.
Examiner takes official notice that moldable earpieces for BTE hearing devices are well known and widely used in the art and it would have been obvious to one of ordinary skilled in the art to utilize the heat deformable structure disclosed by the combination Oliveira and Brimhall in a BTE device to provide a unique and precise fabrication method of providing an earpiece for these devices to ensure user comfort.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652